                   Case 19-12552   Doc 2   Filed 12/01/19   Page 1 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                             )
In re:                                       )    Chapter 11
                                             )
ANNA HOLDINGS, INC., et al.,                 )    Case No. 19-12551 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )    Chapter 11
                                             )
AC HOLDINGS, INC.,                           )    Case No. 19-12552 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. 02-05661917                     )
                                             )
In re:                                       )    Chapter 11
                                             )
ACOSTA FRONTLINE, LLC,                       )    Case No. 19-12553 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )    Chapter 11
                                             )
ACOSTA MILITARY INTERNATIONAL,               )    Case No. 19-12554 (___)
INC.,                                        )
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )    Chapter 11
                                             )
ACOSTA MILITARY SALES, LLC,                  )    Case No. 19-12555 (___)
                                             )
                      Debtor.                )
                                             )
Tax I.D. No. XX-XXXXXXX                      )




PHIL1 8521171v.2
                   Case 19-12552   Doc 2   Filed 12/01/19    Page 2 of 11



                                                )
In re:                                          )   Chapter 11
                                                )
ACOSTA SERVICES, INC.,                          )   Case No. 19-12556 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ACOSTA SUBSIDIARY HOLDINGS, INC.,               )   Case No. 19-12557 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ACOSTA UK HOLDINGS, LLC                         )   Case No. 19-12558 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ACOSTA, INC.,                                   )   Case No. 19-12559 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ACTIONLINK SERVICES, LLC,                       )   Case No. 19-12560 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                            2

PHIL1 8521171v.2
                   Case 19-12552   Doc 2   Filed 12/01/19    Page 3 of 11



                                                )
In re:                                          )   Chapter 11
                                                )
ADW ACOSTA, LLC                                 )   Case No. 19-12561 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ADW UK, LLC,                                    )   Case No. 19-12562 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AMG MARKETING SERVICES, LLC,                    )   Case No. 19-12563 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
ANNA ACQUISITION COMPANY, INC.,                 )   Case No. 19-12564 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
MOSAIC CANADA HOLDINGS INC.,                    )   Case No. 19-12565 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                            3

PHIL1 8521171v.2
                   Case 19-12552   Doc 2   Filed 12/01/19    Page 4 of 11



                                                )
In re:                                          )   Chapter 11
                                                )
MOSAIC EMPLOYEE HOLDCO, LLC,                    )   Case No. 19-12566 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
MOSAIC PARENT HOLDINGS INC.,                    )   Case No. 19-12567 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
MOSAIC SALES SOLUTIONS US                       )   Case No. 19-12568 (___)
OPERATING CO., LLC,                             )
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
THE VINE DIRECT AGENCY, LLC,                    )   Case No. 19-12569 (___)
                                                )
                      Debtor.                   )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
VINE PARENT HOLDINGS, LLC,                      )   Case No. 19-12570 (___)
                                                )
                       Debtor.                  )
                                                )
Tax I.D. No. XX-XXXXXXX                         )




                                            4

PHIL1 8521171v.2
                     Case 19-12552           Doc 2      Filed 12/01/19         Page 5 of 11



                      DEBTORS’ MOTION FOR ENTRY OF AN
                 ORDER (A) DIRECTING JOINT ADMINISTRATION OF
               CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF


        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion: 1

                                               Relief Requested

        1.         The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, (a) directing joint administration of these chapter 11 cases for procedural purposes

only and (b) granting related relief.           The Debtors request that one file and one docket be

maintained for all of the jointly administered cases under the case of Anna Holdings, Inc.

(the ultimate parent company for each of the Debtors) and that the cases be administered under a

consolidated caption, as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                            )
In re:                                      ) Chapter 11
                                            )
ANNA HOLDINGS, INC.,1                       ) Case No. 19-12551 (___)
                                            )
                        Debtors.            ) (Jointly Administered)
                                            )
___________________________________________________

1
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been requested,
    a complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
    provided herein. A complete list may be obtained on the website of the Debtors’ proposed claims and noticing
    agent at https://cases.primeclerk.com/Acosta. The location of the Debtors’ service address is: 6600 Corporate
    Center Parkway, Jacksonville, Florida 32216.



1
    The facts and circumstances supporting this motion are set forth in the Declaration of Matthew Laurie, Interim
    Chief Financial Officer of the Debtors, in Support of Debtors’ Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”), filed contemporaneously with this motion and incorporated by reference herein.
    Capitalized terms used but not immediately defined have the meanings given to them elsewhere in this motion
    or in the First Day Declaration, as applicable.

                                                         5

PHIL1 8521171v.2
                     Case 19-12552      Doc 2    Filed 12/01/19    Page 6 of 11



        2.         The Debtors further request that this Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of title 11 of the United States Code,

11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

        3.         The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors other than Anna Holdings, Inc. to

reflect the joint administration of these chapter 11 cases:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                   Local Bankruptcy Rules for the United States Bankruptcy Court
                   for the District of Delaware directing joint administration for
                   procedural purposes only of the chapter 11 cases of: Anna
                   Holdings, Inc., Case No. 19-12551 (___); AC Holdings, Inc., Case
                   No. 19-12552 (___); Acosta Frontline, LLC, Case No. 19-12553
                   (___); Acosta Military International, Inc., Case No. 19-12554
                   (___); Acosta Military Sales, LLC, Case No. 19-12555 (___);
                   Acosta Services, Inc., Case No. 19-12556 (___); Acosta Subsidiary
                   Holdings, Inc., Case No. 19-12557 (___); Acosta UK Holdings,
                   LLC, Case No. 19-12558 (___); Acosta, Inc., Case No. 19-12559
                   (___); ActionLink Services, LLC, Case No. 19-12560 (___); ADW
                   Acosta, LLC, Case No. 19-12561 (___); ADW UK, LLC, Case No.
                   19-12562 (___); AMG Marketing Services, LLC, Case No. 19-
                   12563 (___); Anna Acquisition Company, Inc., Case No. 19-12564
                   (___); Mosaic Canada Holdings Inc., Case No. 19-12565 (___);
                   Mosaic Employee Holdco, LLC, Case No. 19-12566 (__); Mosaic
                   Parent Holdings Inc., Case No. 19-12567 (___); Mosaic Sales
                   Solutions US Operating Co., LLC, Case No. 19-12568 (___); The
                   Vine Direct Agency, LLC, Case No. 19-12569 (___); and Vine
                   Parent Holdings, LLC, 19-12570 (___). The docket in Case No.
                   19-12551 (__) should be consulted for all matters affecting this
                   case.

                                       Jurisdiction and Venue

        4.         The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the

                                                  6

PHIL1 8521171v.2
                     Case 19-12552        Doc 2    Filed 12/01/19     Page 7 of 11



Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 9013-1(f) of the Local

Rules of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        5.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.         The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b),

and Local Rules 1015-1 and 9013-1(m).

                                              Background

        7.         The Debtors (together with their non-Debtor affiliates, the “Company”) comprise

a multinational enterprise that provides a range of sales, marketing, and retail services to global

consumer product good manufacturers, technology companies, and retailers. The Company is

headquartered in Jacksonville, Florida, but its operations are extensive and span across the

United States, Canada, and Europe.

        8.         On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their business and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                                             Basis for Relief

        9.         Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The 21 Debtor entities that

commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the
                                             7

PHIL1 8521171v.2
                     Case 19-12552          Doc 2      Filed 12/01/19        Page 8 of 11



Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

        10.        Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

                   An order of joint administration may be entered, without notice
                   and an opportunity for hearing, upon the filing of a motion for joint
                   administration pursuant to Fed. R. Bankr. P. 1015, supported by an
                   affidavit, declaration, or verification, which establishes that the
                   joint administration of two or more cases pending in the Court
                   under title 11 is warranted and will ease the administrative burden
                   for the Court and the parties. An order of joint administration
                   entered in accordance with this Local Rule may be reconsidered
                   upon motion of any party in interest at any time. An order of joint
                   administration under this Local Rule is for procedural purposes
                   only and shall not cause a “substantive” consolidation of the
                   respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

        11.        Courts in this jurisdiction routinely order joint administration in cases with

multiple related debtors. See, e.g., In re Destination Maternity Corporation, et al., No. 19-12256

(BLS) (Bankr. D. Del. Oct. 22, 2019) (directing joint administration of chapter 11 cases); In re

Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In re Blackhawk

Mining, LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 3, 2019) (same); In re PES Holdings,

LLC, No. 19-11626 (KG) (Bankr. D. Del. July 23, 2019); In re Z Gallerie, LLC, No. 19-10488

(LSS) (Bankr. D. Del. Apr. 9, 2019) (same); In re Things Remembered, Inc., No. 19-10234 (KG)

(Bankr. D. Del. Feb. 26, 2019) (same). 2

        12.        Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the


2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.

                                                        8

PHIL1 8521171v.2
                     Case 19-12552         Doc 2      Filed 12/01/19        Page 9 of 11



substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity.                 The entry of an order directing joint

administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

and objections. Joint administration also will allow the U.S. Trustee and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        13.        Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead,

parties in interest will benefit from the cost reductions associated with the joint administration of

these chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties in

interest.

                                                    Notice

        14.        The Debtors will provide notice of this motion to the following parties or their

respective counsel: (a) the United States Trustee for the District of Delaware; (b) the holders of

the thirty largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to

the Ad Hoc Group; (d) counsel to the Consenting Creditors; (e) counsel to the Minority First

Lien Group; (f) counsel to the A/R Facility Lenders; (g) counsel to the First Lien Agent;

(h) counsel to the Indenture Trustee; (i) counsel to the Sponsor; (j) the United States Attorney’s

Office for the District of Delaware; (k) the Internal Revenue Service; (l) the attorneys general for

the states in which the Debtors operate; and (m) any party that has requested notice pursuant to

Bankruptcy Rule 2002. 3 As this motion is seeking “first day” relief, within two business days of


3
    Capitalized terms used in this paragraph but not defined in this motion have the meanings given to them in the
    Plan.
                                                        9

PHIL1 8521171v.2
                     Case 19-12552      Doc 2     Filed 12/01/19    Page 10 of 11



the hearing on this motion, the Debtors will serve copies of this motion and any order entered in

respect to this motion as required by Local Rule 9013-1(m). The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                           No Prior Request

        15.        No prior request for the relief sought in this motion has been made to this or any

other court.



                              [Remainder of page intentionally left blank]




                                                   10

PHIL1 8521171v.2
                   Case 19-12552    Doc 2     Filed 12/01/19    Page 11 of 11



        WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.

  Dated: December 1, 2019               /s/ Michael W. Yurkewicz
  Wilmington, Delaware                  Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar No. 4165)
                                        Sally E. Veghte (DE Bar No. 4762)
                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone:     (302) 426-1189

                                        - and -

                                        Edward O. Sassower, P.C.
                                        Joshua A. Sussberg, P.C. (pro hac vice pending)
                                        Christopher T. Greco, P.C. (pro hac vice pending)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Ave
                                        New York, New York 10022
                                        Telephone:     (212) 446-4800
                                        Facsimile:     (212) 446-4900

                                        - and -

                                        Spencer Winters (pro hac vice pending)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200

                                        Proposed Co-Counsel to the Debtors and Debtors in
                                        Possession




PHIL1 8521171v.2
